Title: To George Washington from Elisha Sheldon, 13 June 1781
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Hartford June 13th 1781
                        
                        I had the honor to receive both your Excelleny’s favors of the 6th & 7th inst. on the 9th following,
                            previous to which I had made all possible dispatch in putting the Regt in the best order for marching—I immediately gave
                            orders for the Regt to move which took place the next morning, and after getting the Horses Shod at Springfield &
                            drawing some public furniture. I detached two Compleat Troops amounting to 140 Dismounted Dragoons, to March by the way of
                            Simsburg, to Litchfeild, while with the Horse and the remainder of the dismounted, I marched to this place, where I was
                            obliged to send the saddles to be repaired. The Horse will leave Town this Evening on their way to Litchfield, &
                            the dismounted which came to this place (not being Armed) will tarry behind to bring on the Horses &c. providing
                            by this State. It will be necessary for the Regt to halt for one day at Litchfeild, when I hope to deliver them a few
                            Articles of Cloathing, as they are almost naked.
                        I have left Major Tallmadge in this state to procure the necessary furniture for the Regt & receive
                            and forward the Horses to Camp as fast as they are procured. 
                        I hope from the Exertions that are now making to be able to add at least 100 Horses to my present number. But
                            when I consider that almost every part of their Sadlery furniture, Sword, &c. are yet to be procured, I fear it will
                            be some time before the whole will be in the field.
                        The greatest Oeconomy will be observed in the procuring as well as
                            delivering of the public furniture obtaining only such articles as are absolutely necessary to prepare
                            the Regt for service. I have the honor to be with the greatest Regard your Excellency’s Most Obt & very Humble
                            Servt
                        
                            Elisha Sheldon Col. 2d L.D.

                        
                    